                       1   TOBIAS S. KELLER (SBN 151445)
                           tkeller@kbkllp.com
                       2   DARA L. SILVEIRA (SBN 274923)
                           dsilveira@kbkllp.com
                       3   KELLER BENVENUTTI KIM LLP
                           650 California Street, Suite 1900
                       4   San Francisco, California 94108
                           Telephone: (415) 364-6793
                       5   Facsimile: (650) 636-9251

                       6   NEEL CHATTERJEE (SBN 173985)
                           NChatterjee@goodwinlaw.com
                       7   ANDREW S. ONG (SBN 267889)
                           AOng@goodwinlaw.com
                       8   GOODWIN PROCTER LLP
                           601 Marshall Street
                       9   Redwood City, California 94063
                           Tel.: +1 650 752 3100
                      10   Fax: +1 650 853 1038

                      11   HONG-AN VU (SBN 266268)
                           HVu@goodwinlaw.com
                      12   GOODWIN PROCTER LLP
                           601 S. Figueroa Street, 41st Flr.
                      13   Los Angeles, California 90017
                           Tel.: +1 213 426 2500
                      14   Fax: +1 213 623 1673

                      15   Proposed Attorneys for Debtor and
                           Debtor in Possession Anthony S. Levandowski
                      16

                      17                             UNITED STATES BANKRUPTCY COURT

                      18                            NORTHERN DISTRICT OF CALIFORNIA

                      19                                       SAN FRANCISCO DIVISION

                      20
                           In re:                                        Bankruptcy Case
                      21                                                 No. 20-30242 (HLB)
                           ANTHONY SCOTT LEVANDOWSKI,
                      22                                                 Chapter 11
                                                          Debtor.
                      23                                                 DECLARATION OF NEEL CHATTERJEE
                                                                         IN SUPPORT OF ANTHONY
                      24
                                                                         LEVANDOWSKI’S MOTION TO COMPEL
                      25                                                 ARBITRATION

                      26                                                 Date:               April 30, 2020
                                                                         Time:               10:00 a.m.
                      27                                                 Crtrm:              19
                                                                         Judge:              Hon. Hannah L. Blumenstiel
                      28
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
    SILICON VALLEY
                                DECLARATION OF NEEL CHATTERJEE ISO ANTHONY LEVANDOWSKI’S MOTION TO COMPEL ARBITRATION
                       1          I, Neel Chatterjee, declare as follows:

                       2          1.      I am a partner at the law firm Goodwin Procter LLP. I have represented Anthony

                       3   Levandowski since April 2017 and am in the process of seeking approval as Special Litigation

                       4   Counsel for Debtor. I submit this declaration in support of Mr. Levandowski’s Motion to Compel

                       5   Arbitration. I have personal knowledge of the matters stated in this declaration and I could and

                       6   would testify competently to the matters stated herein if called to do so.

                       7          2.      Attached hereto as Exhibit 1 is a copy of Anthony Levandowski’s Arbitration

                       8   Demand to be submitted concurrently to JAMS on this date, March 30, 2020. Exhibit 1 contains

                       9   limited redactions to protect information that Uber has previously identified as confidential. I

                      10   have also omitted Exhibit P referenced in Exhibit 1 as it is a copy of the concurrently filed

                      11   Motion to Compel Arbitration. Exhibit 1 is otherwise a true and correct copy of what Mr.

                      12   Levandowski will file today with JAMS and serve on Uber.

                      13          3.      Attached hereto as Exhibit 2 is a true and correct copy of the due diligence report

                      14   prepared by Stroz Friedberg, LLC, dated August 5, 2016.

                      15

                      16          I declare under penalty and perjury under the laws of the State of California that the

                      17   foregoing is true and correct. Executed this 30th day of March, 2020, in Los Altos, California.

                      18

                      19                                                       /s/ Neel Chatterjee_________
                                                                               NEEL CHATTERJEE
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
    SILICON VALLEY
                                DECLARATION OF NEEL CHATTERJEE ISO ANTHONY LEVANDOWSKI’S MOTION TO COMPEL ARBITRATION
